


110 HR 3250 IH: To amend the Internal Revenue Code of 1986 to impose an

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3250
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. English of
			 Pennsylvania (for himself and Mr.
			 Peterson of Pennsylvania) introduced the following bill; which was
			 referred to the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose an
		  excise tax on State revenues from tolls first imposed during calendar year
		  2009, on Federally-financed interstate highways.
	
	
		1.Excise tax on State revenues
			 from tolls imposed on Federally-financed interstate highways
			(a)In
			 GeneralChapter 36 of the Internal Revenue Code of 1986 (relating
			 to certain other excise taxes) is amended by inserting after subchapter D the
			 following new subchapter:
				
					ETax on Tolls on
				Federally-Financed Interstate Highways
						
							Sec. 4486. Imposition of
				  tax.
						
						4486.Imposition of
				tax
							(a)General
				RuleIn the case of any toll for the use of any Federal-aid
				interstate highway first imposed during the period beginning on January 1,
				2009, and ending on December 31, 2009, there is hereby imposed an excise tax on
				the amount received by any State (or agency or instrumentality thereof) from
				such toll.
							(b)Amount of
				TaxThe amount of the tax imposed by subsection (a) shall be an
				amount equal to the toll.
							(c)LimitationNo
				tax shall be imposed by subsection (a) on any toll for the use of any highway
				after the date that the Secretary estimates that the aggregate tax imposed on
				tolls for the use of such highway equals the aggregate amount withdrawn from
				the Highway Trust Fund for such highway.
							(d)Federal-Aid
				Interstate HighwayFor purposes of this section, the term
				Federal-aid interstate highway means any Federal-aid highway on
				the Interstate System (as defined in section 101(a) of title 23, United States
				Code) which is funded in whole or in part from amounts in the Highway Trust
				Fund.
							.
			(b)Clerical
			 AmendmentThe table of subchapters for chapter 36 of such Code is
			 amended by adding at the end the following new item:
				
					
						Subchapter E. Tax on tolls on
				Federally-financed interstate
				highways.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to tolls
			 imposed after December 31, 2008.
			2.Highway toll tax
			 funds made available for trade adjustment assistance programsThere are hereby appropriated to the
			 Secretary of Labor amounts equivalent to the taxes received in the Treasury
			 under section 4486 of the Internal Revenue Code of 1986 (relating to tax on
			 tolls on Federally-financed interstate highways) for use in carrying out the
			 trade adjustment assistance program under chapter 2 of title II of the
			 Trade Act of 1974 (19 U.S.C. 2271 et
			 seq.).
		
